Hamilton App. Nos. C-080156 and C-080158, 2009-Ohio-2568. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated in the court of appeals’ Entry filed July 29, 2009:
“Are the elements of child endangering [set forth in R.C. 2919.22(B)(1) ] sufficiently similar to the elements of felony murder with child endangering as the predicate offense that the commission of the murder logically and necessarily also results in the commission of child endangering?”